Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-2, 4-14, and 17-20 have been examined and rejected. This Office action is responsive to the RCE filed on 06/02/2020, which has been entered in the above identified application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 12, and 20 have been amended. The rejections are withdrawn.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 12, 17, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) in view of Murphy et al. (US 20110279453 A1, hereinafter Murphy).

As to independent claims 1, and 20, Yamamoto teaches a method for controlling media resource loading (paragraph [0002], an information processing apparatus and control method, and a recording medium, wherein multiple types of input operations are recognized; and paragraph [0103], For example, in many of the information processing apparatuses in which touch operations can be recognized, an operation called a flick is used in the case of switching an image displayed on a screen), comprising: 
(paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling); 
when the touchscreen sliding event is detected, detecting whether a current UI inertially scrolls, wherein there is no touch point on the touchscreen during the inertial scrolling, and a speed of the inertial scrolling is progressively decreased along with scrolling time (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when it is detected that the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture); and 
in response to determining that a measured initial speed of the inertial scrolling is greater than or equal to a first speed threshold, determining whether a to-be-loaded media resource on the current UI is a slow media resource (paragraph [0103], if high-resolution data is rendered on a display each time a flick is performed, there may be cases in which the load is unnecessarily great or time is taken for the user to grasp the content of the images; a flick is performed is to “determine that a measured initial speed of the inertial scrolling is greater than a predetermined threshold”, and then determine whether high-resolution data which is a slow media resource is to be displayed).
Yamamoto does not teach:
a time consumed in loading the slow media resource is greater than a time consumed in loading a non-slow media resource; and
temporarily stopping loading the to-be-loaded media resource on the current UI in response to determining that the to-be-loaded media resource on the current UI is a slow media resource.
	Murphy teaches:
a time consumed in loading the slow media resource is greater than a time consumed in loading a non-slow media resource (paragraph [0019], this involves the use of high resolution images to depict known elements associated with the determined location--e.g., of buildings, landmarks, public settings.  Unfortunately, the time required to load such high resolution images can be slow, or at best, progressive); and 
temporarily stopping loading the to-be-loaded media resource on the current UI in response to determining that the to-be-loaded media resource on the current UI is a slow media resource (paragraph [0019], some applications enable a blur effect, where the amount of blur decreases as loading progresses.  Other applications make use of a progress bar or other icon to provide the user with some sense of the extent of the loading process; the user's ability to readily experience the visual representations they desire relative to their particular application or need is delayed; the blur effect and the delay process is to temporarily stop loading the image for display).
rendering images to a graphical user interface of a device (Murphy, paragraph [0019]).


As to dependent claims 4, and 17, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the method further comprises: 
the measured initial speed of the inertial scrolling is less than the first speed threshold; or 
the measured initial speed of the inertial scrolling is greater than or equal to the first speed threshold and the to-be-loaded media resource on the current UI is a non-slow media resource (paragraph [0103], if high-resolution data is rendered on a display each time a flick is performed, there may be cases in which the load is unnecessarily great or time is taken for the user to grasp the content of the images; a flick is performed is to “determine that a measured initial speed of the inertial scrolling is greater than a predetermined threshold”, and then determine whether high-resolution data which is a non-slow media resource is to be displayed)..
Yamamoto does not teach: 
loading the to-be-loaded media resource on the current UI  in response to determining that the to-be-loaded media resource on the current UI is a non-slow media resource.
Murphy teaches:
loading the to-be-loaded media resource on the current UI  in response to determining that the to-be-loaded media resource on the current UI is a non-slow media resource (Fig. 4A, paragraph [0054], The AR application also facilitates implementation of a digital clock 403 to the user interface; paragraph [0055], Building 1 is depicted as a full resolution 3D image 409 representation of the building, obtained as a result of accessing the location-based services platform).
 Since Yamamoto teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate loading the to-be-loaded media resource on the current UI  in response to determining that the to-be-loaded media resource on the current UI is a non-slow media resource, as taught by Murphy, as the prior arts are from the same application field of user interface display content loading, and Murphy further teaches a slow loading of the high resolution content. By incorporating Murphy into Yamamoto would improve the integrity of Yamamoto’s system by allowing rendering images to a graphical user interface of a device (Murphy, paragraph [0019]).


As to dependent claim 5, the rejection of claim 1 is incorporated. Murphy teaches the method according to claim 1, wherein the slow media resource comprises at least one of the following media resources: a video, a picture whose resolution exceeds a preset threshold, or media data that needs to be remotely obtained (paragraph [0019], this involves the use of high resolution images to depict known elements associated with the determined location--e.g., of buildings, landmarks, public settings.  Unfortunately, the time required to load such high resolution images can be slow, or at best, progressive).


As to dependent claim 6, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the when the touchscreen sliding event is obtained through the detecting (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling) comprises: 
determining, by detecting whether there is a touch point on the touchscreen, whether the current UI inertially scrolls, wherein the current UI inertially scrolls if no touch point is detected on the touchscreen; or the current UI non-inertially scrolls if a touch point is detected on the touchscreen (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold).


As to dependent claim 7, the rejection of claim 1 is incorporated. Yamamoto teaches the method according to claim 1, wherein the initial speed is a speed of the current UI when the touch point on the touchscreen disappears (paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release).

As to independent claim 12, Yamamoto teaches a terminal (Fig. 1A, paragraph [0035], a processing apparatus 100), comprising: 
at least one processor (Fig. 1A, CPU 102); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fig. 1A, RAM 104), the programming instructions instruct the at least one processor to perform the following operations: 
detecting a touchscreen sliding event corresponding to user interface UI (User Interface) scrolling triggered by a touch sliding operation on a touchscreen (paragraph [0045], The recognizing unit 123 recognizes a touch operation based on the touch position detected by the touch position detector 121; The recognizing unit 123 recognizes, for example, a flick (an operation to quickly move the finger over the touch panel surface and release), or the like, by one or more operating objects; user flick operation is the UI scrolling);
(paragraph [0103], a flick is an operation to move the finger on the touch panel surface at high speed and release; flick is a type of screen sliding event, by flick gesture release, there is no touch point, and the speed of the inertial scrolling is decreased with time); 
measuring the speed of the inertial scrolling when the current UI inertially scrolls (paragraph [0103], A condition to distinguish a flick and a swipe, generally, is that the movement speed at the touch position immediately prior to the finger being released has to exceed a predetermined threshold; the speed is measured in order to determine a flick gesture);  
determining whether an initial speed of the inertial scrolling is greater than or equal to a first speed threshold; in response to determining that a measured initial speed of the inertial scrolling is greater than or equal to a first speed threshold, determining whether a to-be-loaded media resource on the current UI is a slow media resource (paragraph [0103], if high-resolution data is rendered on a display each time a flick is performed, there may be cases in which the load is unnecessarily great or time is taken for the user to grasp the content of the images; a flick is performed is to “determine that a measured initial speed of the inertial scrolling is greater than a predetermined threshold”, and then determine whether high-resolution data which is a slow media resource is to be displayed).
Yamamoto does not teach:

temporarily stopping loading the to-be-loaded media resource on the current UI in response to determining that the to-be-loaded media resource on the current UI is a slow media resource.
	Murphy teaches:
a time consumed in loading the slow media resource is greater than a time consumed in loading a non-slow media resource (paragraph [0019], this involves the use of high resolution images to depict known elements associated with the determined location--e.g., of buildings, landmarks, public settings.  Unfortunately, the time required to load such high resolution images can be slow, or at best, progressive); and 
temporarily stopping loading the to-be-loaded media resource on the current UI in response to determining that the to-be-loaded media resource on the current UI is a slow media resource (paragraph [0019], some applications enable a blur effect, where the amount of blur decreases as loading progresses.  Other applications make use of a progress bar or other icon to provide the user with some sense of the extent of the loading process; the user's ability to readily experience the visual representations they desire relative to their particular application or need is delayed; the blur effect and the delay process is to temporarily stop loading the image for display).
Since Yamamoto teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time consumed in loading the slow media resource is greater than a time consumed in loading a non-slow media resource, and rendering images to a graphical user interface of a device (paragraph [0019]).

Claims 2, 8-9, and 13-14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) in view of Murphy et al. (US 20110279453 A1, hereinafter Murphy) and in further view of Yan (CN 105095200A English translation, hereinafter Yan, IDS listed document).

As to dependent claim 2, the rejection of claim 1 is incorporated. Yamamoto/Murphy does not teach the method according to claim 1, wherein after the temporarily stopping loading a to-be-loaded media resource on the current UI, the method further comprises: 
resuming the loading the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than a second speed threshold.
Yan teaches:
resuming the loading the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than a second (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Since Yamamoto/Murphy teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resuming the loading the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than a second speed threshold, as taught by Yan, as the prior arts are from the same application field of user interface content display based on user scrolling operation, and Yan further defines a content loading based on slow scrolling. By incorporating Yan into Yamamoto/Murphy would expand the utility of Yamamoto/Murphy’s system by allowing recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

As to dependent claim 8, the rejection of claim 2 is incorporated. Yamamoto/Murphy does not teach the method according to claim 2, wherein the first speed threshold is equal to the second speed threshold.
	Yan teaches:
the first speed threshold is equal to the second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded; the second threshold could be less or equal to the first threshold hold value, when the scroll speed decreases).
recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

As to dependent claim 9, the rejection of claim 2 is incorporated. Yamamoto/Murphy does not teach the method according to claim 2, wherein the first speed threshold is greater than the second speed threshold.
	Yan teaches:
the first speed threshold is greater than the second peed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded; the second threshold could be less or equal to the first threshold hold value, when the scroll speed decreases).
Since Yamamoto/Murphy teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is greater than the second speed threshold, as taught by Yan, as the prior arts are from the same recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

As to dependent claim 13, the rejection of claim 12 is incorporated. Yamamoto/Murphy does not teach the terminal according to claim 12, wherein the programming instructions further instruct the at least one processor to perform the following operations: 
determining whether the speed of the inertial scrolling is decreased to be equal to or less than a second speed threshold.
Yan teaches:
determining whether the speed of the inertial scrolling is decreased to be equal to or less than a second speed threshold (paragraph [0059], the scroll speed is monitored, only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded. The second predetermined value is the second speed threshold).
Since Yamamoto/Murphy teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the speed of the inertial scrolling is decreased to be equal to or less than a second speed threshold, as taught by Yan, as the prior arts are from the same application field of user interface recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

As to dependent claim 14, the rejection of claim 13 is incorporated. Yamamoto/Murphy does not teach the terminal according to claim 13, wherein the programming instructions instruct the at least one processor to perform the following operations: 
resuming the loading of the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than the second speed threshold.
Yan teaches:
resuming the loading of the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than the second speed threshold (paragraph [0059], only when it is determined the display screen scroll speed is less than a second predetermined value, the image of the downloaded image is loaded).
Since Yamamoto/Murphy teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resuming the loading of the to-be-loaded media resource on the current UI when the speed of the inertial scrolling is decreased to be equal to or less than the second speed threshold, as taught by Yan, as the prior arts are from the same application field of user interface content display based recovering the off-screen image corresponding to the image control (Yan, paragraph [0099]).

Claims 10, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) in view of Murphy et al. (US 20110279453 A1, hereinafter Murphy) in view of Lee et al. (US US 20140157135 A1, hereinafter Lee).

As to dependent claim 10, the rejection of claim 1 is incorporated. Yamamoto/Murphy does not teach the method according to claim 1, wherein the first speed threshold is 12000 pixels/s.
Lee teaches the first speed threshold is 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/Murphy teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is approximately 12000 pixels/s, as taught by Lee, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Lee into Yamamoto/Murphy would expand the utility of Yamamoto/Murphy’s system by allowing the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

As to dependent claim 18, the rejection of claim 12 is incorporated. Yamamoto/Murphy does not teach the terminal according to claim 12, wherein the first speed threshold is approximately 12000 pixels/s.
	Lee teaches the first speed threshold is approximately 12000 pixels/s (paragraph [0107], A "flick" is a gesture in which a user performs a drag at a threshold speed or higher, for example, 100 pixels/second. The setting of 12000 pixels/s is just another setting value).
Since Yamamoto/Murphy teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first speed threshold is approximately 12000 pixels/s, as taught by Lee, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Lee into Yamamoto/Murphy would expand the utility of Yamamoto/Murphy’s system by allowing the flick may be distinguished from the drag or the panning based on whether a moving speed of the touching object is equal to or higher than the threshold speed (Lee, paragraph [0107]).

Claims 11 and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Yamamoto (US 20150002424 A1, hereinafter Yamamoto) in view of Murphy et al. (US 20110279453 A1, hereinafter Murphy) and in further view of Yan (CN 105095200A English translation, hereinafter Yan, IDS listed document) and in view of Pisula et al. (US 20100231537 A1, hereinafter Pisula).

As to dependent claim 11, the rejection of claim 2 is incorporated. Yamamoto/Murphy/Yan does not teach the method according to claim 2, wherein the second speed threshold is 8000 pixels/s.
	Pisula teaches the second speed threshold is 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
Since Yamamoto/Murphy/Yan teaches a method for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second speed threshold is 8000 pixels/s, as taught by Pisula, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Pisula into Yamamoto/Murphy/Yan would expand the utility of Yamamoto/Murphy/Yan’s system by allowing to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).


As to dependent claim 19, the rejection of claim 13 is incorporated. Yamamoto/Murphy/Yan does not teach the terminal according to claim 13, wherein the second speed threshold is approximately 8000 pixels/s (paragraph [0397], detecting movement of the contact that is below a predefined threshold (e.g., movement below a movement speed such as 20-30 pixels per half-second. The threshold value could be set at other values).
Since Yamamoto/Murphy/Yan teaches a terminal for controlling media resource loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second speed threshold is 8000 pixels/s, as taught by Pisula, as the prior arts are from the same application field of user interface display gesture operation. By incorporating Pisula into Yamamoto/Murphy/Yan would expand the utility of Yamamoto/Murphy/Yan’s system by allowing to detecting movement of the contact that is below a predefined threshold (Pisula, paragraph [0397]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 12, 17, and 20.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/
Examiner, Art Unit 2143         

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143